Per Curiam.
Motions for rehearing were filed in these two cases, and upon further consideration of the cases this court is of the opinion that the court below erred in holding, that, “McFarlin being the owner of the land included in the drainage district and being one of the petitioners in the establishment' of the district, it was not necessary for the loan company to have notice of the drainage proceedings in order to be bound thereby.” On account of this error, fundamental in its character, the judgment is reversed and set aside; and the court below will, upon the pleadings and evidence contained in the record, modify the decree heretofore rendered, in accordance with the above ruling.

Judgment reversed.


All the Justices concur except